DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
	In the claims, 

	…



along an optical axis, the optical imaging lens comprising: 
a stop; 
a first lens with a positive refractive power, wherein an object side surface of the first lens is convex, an image side surface of the first lens is concave; 
a second lens with a negative refractive power; 
a third lens with a positive refractive power; 
a fourth lens with a negative refractive power, wherein an object side surface of the fourth lens is concave at the paraxial region, and an image side surface of the fourth lens is convex at the paraxial region; 
a fifth lens with a negative refractive power, an image side surface of the fifth lens being concave at the paraxial region; 
a sixth lens with a positive refractive power; and a seventh lens with a negative refractive power, an object side surface and an image side surface of the seventh lens both being concave at the paraxial region; 
wherein the optical imaging lens meets the expressions: 
0.7<CT4-i/CT<1.2; 
0.7<CT5-i/CT5<1.2;  
where CT4-i represents a thickness of the fourth lens at any position in the normal direction, CT5-i represents a thickness of the fifth lens at any position in the normal direction, CT4 represents a center thickness of the fourth lens, CT5 represents a center thickness of the fifth lens; 


	…

19.  (Currently Amended) A mobile phone, comprising a camera module, a processor, and a housing, wherein the camera module and the processor are received in the housing, the camera module is configured to capture images, the processor is configured to process the images, the camera module sequentially comprises: 
a stop; 
a first lens with a positive refractive power, wherein an object side surface of the first lens is convex, an image side surface of the first lens is concave; 
a second lens with a negative refractive power; 
a third lens with a positive refractive power; 
a fourth lens with a negative refractive power, wherein an object side surface of the fourth lens is concave at the paraxial region, and an image side surface of the fourth lens is convex at the paraxial region; 
a fifth lens with a negative refractive power, an image side surface of the fifth lens being concave at the paraxial region; 
a sixth lens with a positive refractive power; 
a seventh lens with a negative refractive power, an object side surface and an image side surface of the seventh lens both being concave at the paraxial region; and 
an image sensor; 
wherein each of the first lens to the seventh lens is an aspheric lens; 

0.7<CT4-i/CT<1.2; 
0.7<CT5-i/CT5<1.2;  
25<(R9/CT5)+(R10/CT5)<35;  
5.0<(T12/T23)+(T34/T45)+(T56/T67)<7.0;  
where CT4-i represents a thickness of the fourth lens at any position in the normal direction, CT5-i represents a thickness of the fifth lens at any position in the normal direction, CT4 represents a center thickness of the fourth lens, CT5 represents a center thickness of the fifth lens, R9 represents a radius of curvature of an object side surface of the fifth lens, R10 represents a radius of curvature of the image side surface of the fifth lens, T12 represents a distance between the first lens and the second lens on an optical axis, T23 represents a distance between the second lens and the third lens on the optical axis, T34 represents a distance between the third lens and the fourth lens on the optical axis, T45 represents a distance between the fourth lens and the fifth lens on the optical axis, T56 represents a distance between the fifth lens and the sixth lens on the optical axis, T67 represents a distance between the sixth lens and the seventh lens on the optical axis.[[.]] 

20. (Currently Amended) The mobile phone as claimed in claim 19, wherein the camera module comprises an optical imaging lens and wherein the camera module meets the expressions: 
1.0<f.1/f<1.5;
0<f5/f4<10;  
1.0<Td/ImgH<1.5; 
1 represents a focal length of the first lens, f represents a focal length of the optical imaging lens, f4 represents a focal length of the fourth lens, f5 represents a focal length of the fifth lens, Td represents a distance between the object side surface of the first lens and the image side surface of the seventh lens on the optical axis, ImgH represents a half image height of the optical imaging lens on an imaging surface.

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1,11, and 19, the prior art of record fails to disclose an optical imaging lens or camera modules comprising first, second, third, fourth, fifth, sixth, and seventh lenses having positive, negative, positive, negative, negative, positive, and negative refractive powers, respectively, wherein the optical imaging lens or camera module satisfies the following expressions: 
0.7<CT4-i/CT4<1.2; 
0.7<CT5-i/CT5<1.2;  
where CT4-i represents a thickness of the fourth lens at any position in the normal direction (where “normal direction” is defined in the specification on p. 8, line 5 of para. [0065]), CT5-i represents a thickness of the fifth lens at any position in the normal direction, CT4 represents a center thickness of the fourth lens, CT5 represents a center thickness of the fifth lens. Claims 2-10,12-18, and 20 are allowed because they depend on either claim 1, claim 11, or claim 19.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
1/27/2021